Title: General Orders, 28 February 1782
From: Washington, George
To: 


                  
                     Head Quarters Philadelphia Thursday. Feb. 28. 82.
                     Parole
                     C. Signs
                  
                  At a general Court Martial held in Philadelphia January 29. 1782. whereof Col Nichola is President; Colonel Daniel Brodhead of the first Pennsylvania Regiment was Tryed on the following Charges vizfirst for various specious and unwarrantable attempts on the life liberty and property of the good people of this Country, highly oppressive and injurious to individuals and detrimental to the common weal, by rendering what is most valuable to free men uncertain and precarious—Second for creating a Monopoly in Trade and Countenancing the savages for private and interested purposes—Third. For forming a Jobbing connection with the Assistant Quart. Master Mr David Duncan while he Colonel Brodhead was possessed of public Money—Fourth—for withholding a sum of public Money drawn to the direct and sole use of the eighth Pennsylvania Regiment and for, not accounting and Settling with the Auditor for said sum of Money after application made for that purpose by Advertisment of the 25 June 1779.  Fifth for mis-applying and not Appropriating public Money to the purposes intended—Sixth for Sheltering from punishment a most Notorious public delinquent and oppressing and injuring honest inocent and industrious men from Motives equally designing and interested—Seventh, for not attending to the good order and Discipline of the Troops under his Command nor to their Comfort or accomodation, nor puting the Garrison into a state of defence, but allowing it to continue in a ruinous untenable and un Military state, tho a number of Artificers were long employed in the Department at high wages and a large allowance of Provisions—eighth, for neglecting to cover the Frontiers with small Detachments Cantoned in the Country, while a number of the soldiers have been improperly employed in the Quarter Masters Department and others unnecessarily retained at his Quarters.
                  The Court after maturely considering the Charges, evidence and Defence do not find Colonel Brodhead guilty of any attempt on the lives of any people, or unwarrantable attempts on the liberty and property of the good people of the Country near Fort Pitt, and therefore do acquit him of the first charge—They likewise acquit him of the 2d and 3d charges as to the fourth charge, it does not appear to the Court that Colonel Brodhead was possessed of any public Money for the use of the soldiers of the eighth Pennsylvania Regiment, nor that he could Settle his accounts with the Auditor in consequence of the advertisement, being unprovided with some vouchers left by him on this side the Mountain, and the Auditors not furnished with the account of the sums to be charged him, Therefore do acquit him of the fourth Charge—with respect to the fifth charge it appears to the Court that Colonel Brodhead received a sum of public Money for the recruiting Service, part of which he applyed to the purpose of Supplying the Garrison with Provisions, in which the Court think him Justifiable and acquit him of the fifth charge—The Court are further of Opinion that Colonel Brodhead is not guilty of the sixth seventh and eighth Charges—Therefore are of Opinion that the Prosecution is malicious and groundless and acquit Colo. Brodhead with the highest honor.
                  The Commander in Chief approves the foregoing opinion of the Court and discharges Colonel Brodhead from his arrest.  
                  The Court whereof Colonel Lewis Nichola is president is dissolved.
               